TRANSFER ORDER SARAH S. VANGE, CHAIR Before the Panel:* Common defendants Samsung Electronics America, Inc., and Samsung Electronics Co., Ltd. (collectively, Samsung), together with defendants Best Buy Co., Inc., Lowe’s Home Centers, LLC, and Sears Holdings Corporation, move under 28 U.S.C. § 1407 to centralize this litigation in the Western- District of Oklahoma. This litigation currently consists of 24 actions pending in 20 districts, as listed on Schedule A. Since the filing of the motion, the Panel has been notified of two related actions.1 This litigation arises from allegations that certain Samsung top-load washing machines have design and manufacturing defects that may cause machine parts to detach, break apart, or explode during the spin cycle, and that a voluntary recall issued in November 2016 fails to provide adequate relief to consumers. All responding parties support centralization, but there is some disagreement on the transferee district and whether one action focused on the drain pump component (Wagner) should be. included in the proposed MDL. Defendant The Home Depot supports transfer of all actions on the motion, including Wagner, to the Western District of Oklahoma. Plaintiffs in 20 actions represented by shared counsel support centralization in the Western District of Oklahoma or, alternatively, the Southern District of Texas or Eastern District of California. They further assert that Wagner should be excluded, arguing that it concerns a categorically different defect. Plaintiffs in the four remaining actions on the motion—Wagner, Moore, Tróyan, and Cooper—support centralization in the District of New Jersey or, alternatively, the Southern District of New' York.2 They assert Wagner should be included, arguing that it involves the same Samsung washing machine models as the actions on the motion, and common causation issues are likely to arise in all actions. In their , reply brief, the moving defendants assert that the Wagner complaint alleges many of the same design flaws and malfunction issues as the actions on the motion and, thus, should be included.  On the basis of the papers.filed and the hearing, session held, we find that these actions involve common questions of fact, and that centralization will serve, the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. These putative class actions share complex factual questions arising from allegations that Samsung top-load washing machines subject to ,a voluntary recall issued November 4, 2016,3 suffer from design and manufacturing defects that manifest during the spin cycle and cause components, such as the top and drain pump, to detach, break apart, .or explode. The shared factual.questions include: (1) Samsung’s design, testing, and manufacturing of the recalled washing machines; (2) whether defendants knew or should have known of the alleged defects; and (3) the adequacy of the recall. These common issues clearly are raised by Wagner, which alleges many of the same design flaws as the other, actions,4 involves the same washing machine models, and presents overlapping issues concerning the adequacy of the recall remedy. Thus, Wagner will be included in the MDL. Additionally, there is substantial overlap in the putative nationwide and statewide classes in these actions. Centralization will eliminate duplicative discovery;, prevent inconsistent pretrial rulings, including with respect to class certification; and conserve the resources of the parties, their counsel, and the judiciary.  We conclude that the Western District of Oklahoma is an appropriate transferee district for this litigation. This district provides a convenient and accessible forum for actions filed throughout the country regarding products sold nationwide. Plaintiffs in 20 actions on the motion and all defendants support this district, where four actions are pending. This district also is centrally located relative to the geographically dispersed domestic defendants, which have their headquarters in Georgia, Illinois, New Jersey, Minnesota, and North Carolina. Defendant Samsung Electronics Co., Ltd., located in South Korea, also supports this district. Judge Timothy D. DeGiusti, to whom we assign this litigation, is an experienced jurist, and we are confident he will steer this litigation on a prudent course. IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside the Western District of Oklahoma are transferred to the Western District of Oklahoma and, with the consent of that court, assigned to the Honorable Timothy D. DeGiusti for coordinated or consolidated pretrial proceedings. SCHEDULE A MDL No. 2792—IN RE: SAMSUNG TOP-LOAD WASHING MACHINE MARKETING, SALES PRACTICES AND PRODUCTS LIABILITY LITIGATION Central District of California ALLEN v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 2:17-03602 MADRID v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 5:17-00203 Eastern District of California RAABE v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 2:17-00946 District of Delaware LANE v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 1:17-00371 Southern District of Florida COOPER v. SAMSUNG ELECTRONICS AMERICA, INC., C.A. No. 0:17-61022 Northern District of Georgia KELLAS v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 1:17-01232 Western District of Kentucky JACOBS v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 3:17-00272 Western District of Louisiana SORIA v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 2:17-00195 Western District of Michigan HINKHOUSE v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 2:17-00039 District of Minnesota ANDERSON v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 0:17-01569 District of Nebraska MULFORD v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 4:17-03017 District of New Jersey MOORE, ET AL. v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 2:16-04966 Eastern District of New York FRAKER v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 2:17-02353 Southern District of New York MIKRUT v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 1:17-01525 Middle District of North Carolina BRADLEY v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 1:17-00171 Western District of Oklahoma WELLS, ET AL. v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 5:17-00046 MENZER v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 5:17-00409 SEWELL v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 5:17-00434 HANSEN v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 5:17-00513 Eastern District of Pennsylvania WAGNER v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 2:16-03623 Western District of Pennsylvania TROYAN v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 2:16-01873 District of South Carolina SANDA, ET AL. v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 6:17-00988 Southern District of Texas ZAMORA v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 7:17-00154 Western District of Texas PRONSTROLLER, ET AL. v. SAMSUNG ELECTRONICS AMERICA, INC., ET AL., C.A. No. 5:17-00163  One or more Panel members who could be members of the putative classes in this litigation Have renounced thdir participation in these classes and have participated in this decision.   . The related actions are pending in the Northern District of Illinois and the District of Maine. These and any other related actions are potential tag-along actions. See Panel Rules 1.1(h), 7.1 and 7.2.   . In the event those districts are not available, they suggest the Eastern District of Pennsylvania, the Southern District of Florida, and the Central District of California.   . See Voluntary Recall of Certain Top-Load Washers (Nov. 4, 2016) (available at: https:// pages.samsung.com/us/tlw/index.html).   .For example, Wagner alleges that the drain pump detaches because "the Washing Machines vibrate excessively,” and the motor components are "too powerful” for the machines, resulting in high stress concentrations and breakage. See, e.g., Wagner Compl. ¶¶ 2, 6-7, 32. Plaintiffs in the actions alleging risk of explosion assert the same design defects.